ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Chenega Integrated Mission Support, LLC       )       ASBCA No. 62156
                                              )
Under Contract No. FA9401-13-C-0001           )

APPEARANCE FOR THE APPELLANT:                         Mark G. Jackson, Esq.
                                                       Jackson Rosenfield LLP
                                                       Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Deputy Chief Trial Attorney
                                                     Colby L. Sullins, Esq.
                                                      Trial Attorney

                                  ORDER OF DISMISSAL

       The Board docketed this appeal on August 27, 2019. By letter dated September 16,
2019, prior to filing its complaint, appellant filed a notice of withdrawal of this appeal. The
government does not object. Accordingly, the appeal is dismissed from the Board's docket.

       Dated: September 18, 2019


                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Vice Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62156, Appeal of Chenega Integrated
Mission Support, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                   PAULLA K. GATES-LEWIS
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                                                                                  I